Citation Nr: 0738062	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, removal of recurrent dermatofibrosarcoma of the 
calf of the right leg with some muscle loss, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.

In September 2007, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In an 
undated letter, the Board granted this motion.

The veteran is service-connected for a right thigh donor site 
scar, evaluated as noncompensable.  The veteran also has a 
separate scar on the right calf that is a post-operative 
residual to the removal of the dermatofibrosarcoma.  When a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Board 
observes that the RO has not specifically adjudicated the 
issue as to whether a separate rating is warranted for the 
residual scar on the right calf.  To prevent any prejudice 
from the Board's adjudication of this issue in the first 
instance, it is referred to the RO for appropriate action.

The veteran appears to argue that his dermatitis is secondary 
to his service-connected post-operative residuals, removal of 
recurrent dermatofibrosarcoma of the calf of the right leg 
with some muscle loss.  This issue has not been adjudicated 
by the RO and is referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence shows that the veteran's post-
operative residuals, removal of recurrent dermatofibrosarcoma 
of the calf of the right leg with some muscle loss, do not 
comprise a severe muscle disability.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative residuals, removal of recurrent 
dermatofibrosarcoma of the calf of the right leg with some 
muscle loss, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5311 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on March 18, 2005, that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned if benefits are 
awarded.  In the present appeal, the veteran was provided 
with notice of the type of information and evidence that is 
necessary to substantiate his claim of entitlement to an 
increased rating; however, he was not provided with notice of 
the requirements regarding the assignment of an effective 
date in the event that the claim is granted.  Despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating. Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports.  The appellant was afforded 
VA medical examinations in 2005 and 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In correspondence to VA, the veteran has contended that this 
disability requires the use of a cane, which limits his 
activities.  The outside of the right leg is numb and 
experiences shooting pain to the foot when bumped.  He has 
swelling of the feet and a numb ache of the leg.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A "moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints include 
prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

A "severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6). Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that in November 
1952 he underwent excision of a tumor of the right calf.  The 
incision was carried to the deep fascia.  The mass was 
slightly adherent to the fascia but clinically seemed to be 
encapsulated and readily peeled from the fascia.  There was 
no gross evidence of fascia infiltration.  The operative 
diagnosis was tumor, right calf.  A note made the third day 
after surgery stated that there was no evidence of sloughing.  
An October 1954 separation medical examination found a scar 
on the right calf but identified no defects or diagnoses.  

VA outpatient treatment records show that in March and April 
2005 the veteran complained of a pain and rash on the right 
leg, of two months' duration that was getting worse.  The 
pertinent assessment was statis dermatitis and edema.  The 
veteran was provided creams.  He reported that the pain went 
to 8 of 10 and was never better than 2 of 10.  The pain was 
dull, aching and intermittent.  

The report of an April 2005 VA muscles examination provides 
that the veteran denied any acute flare-ups but did report 
constant aching in his right lower leg.  He denied taking any 
medication for the injury.  He denied precipitating factors 
contributing to the ache and said that rest relieved the 
aching.  He denied any restrictions in ability to perform 
activities of daily living.  He used no assistive devices.  

On physical examination, the veteran was able to balance on 
one leg at a time, walk heel to toe, and squat without loss 
of balance.  The wound site was located mid-calf, right leg, 
with an 8 by 4 inch well-healed area that was smooth, flat 
and stable.  It was darker than the surrounding tissue.  
There was no adherence to the underlying muscle and the 
texture was normal.  There was no tenderness or muscle loss.  
Muscle strength was 5+.  Joint function was not affected.  
There was 3+ pitting edema to mid-calf.  The veteran had 
hypertension and was on diuretics.  The impression was 
status-post fibrosarcoma right calf.  

The report of an October 2006 VA muscles examination provides 
that the veteran again denied any acute flare-ups but 
reported constant aching in the right lower leg.  He reported 
nightly cramps in the right lower leg that was relieved by 
stretching his right foot.  He reported cramping in the right 
calf one or two times weekly after walking, that was relieved 
by massage.  He denied taking medication for the injury and 
denied any precipitating factors contributing to the ache.  
Rest relieved the ache.  He denied any restrictions in the 
ability to perform his activities of daily living.  He now 
used a cane for fear of stumbling.  

On physical examination, the veteran walked with a cane.  He 
could balance on one leg at a time, walk heel to toe and 
squat without loss of balance.  There was an 8 by 4 inch 
well-healed scar located mid-calf, right leg area that was 
smooth, flat and stable.  It was hyper-pigmented, with no 
adherence to the underlying tissue.  Texture was normal and 
there was no tenderness.  There was no muscle loss and the 
skin on the anterior lower leg, above the foot, was slightly 
inflamed.  Muscle strength was 5+.  Joint function was not 
affected.  There was 1+ edema above the ankles.  

The impression was status-post fibrosarcoma resection right 
calf, with stable scar.  The examiner related that the 
veteran had long term hypertension and obstructive 
cardiomyopathy.  There was 1+ pitting edema above the ankles.  
The veteran was on long term diuretics.  The examination did 
not reveal any limitation in the veteran's ability to walk.  
There was no decreased strength in the right leg and foot.  
The edema was most likely as not contributed to by the 
veteran's cardiac condition but to rule out any association 
of the edema from the muscle injury would be speculative.  

The foregoing evidence fails to show that this disability 
warrants an evaluation in excess of 20 percent under 
Diagnostic Code 5311.  The service medical records and the 
current VA examination reports fail to show prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and scarring.  The evidence fails to show soft flabby muscles 
in the wound areas, or that any muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance or 
coordinated movements compared with corresponding muscles of 
the uninjured side do not indicate severe impairment of 
function.  There is no adhesion of a scar to a long bone or 
atrophy of muscle groups not in the track of the missile.  
38 C.F.R. § 4.56.

The service-connected injury to MG XI affects the function of 
the ankle.  In order to receive a higher rating of 30 percent 
under Diagnostic Code 5270 (ankylosis of the ankle), the 
evidence must show that the veteran has ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero degrees and 10 degrees.  The 
VA examinations found that no joint function is affected.  
There is no evidence that pain, weakness or repetitive use 
results in any ankylosis of the ankle.  In light of the 
foregoing, a higher rating of 30 percent is not warranted 
under Diagnostic Code 5270.

The service-connected injury to MG XI also affects flexion of 
the knee.  In order to receive a higher rating of 30 percent 
under Diagnostic Code 5260 (limitation of flexion of the 
leg), flexion must be limited to 15 degrees.  The VA 
examinations found that no joint function was affected.  
Further, the veteran has not made any contentions with 
respect to the right knee in correspondence to VA, during VA 
examinations or while seeking VA outpatient treatment.

Similarly, the evidence fails to show any ankylosis of the 
right knee, recurrent subluxation or lateral instability of 
the right knee, limitation of extension of the right leg, or 
impairment of the right tibia and fibula.  Therefore, a 
higher rating of 30 percent is not warranted under Diagnostic 
Codes 5256, 5257, 5261 or 5262, respectively.

The Board acknowledges the veteran's general complaints of 
pain.  Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to this disability are 
contemplated in the 20 percent rating assigned to it.  There 
is no objective evidence that pain of the right ankle or knee 
has caused functional loss greater than that contemplated by 
the 20 percent evaluation.  In fact, the VA examinations 
found that although he reported cramping one or two times a 
week after walking, he denied any acute flare-ups, 
precipitating factors or restriction in the ability to 
perform his activities of daily living.  38 C.F.R. §§ 4.40, 
4.45; Diagnostic Codes 5260 and 5270; DeLuca v. Brown, supra.

As the preponderance of the evidence is the foregoing claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 20 percent for post-operative 
residuals, removal of recurrent dermatofibrosarcoma of the 
calf of the right leg with some muscle loss, is denied.  




____________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


